DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on11/05/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 10/24/2019 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear what’s intended by “a shield layer provided on the main surface via the insulating layer” as recited in lines 8-9. For examination purpose, the claim in question is interpreted as “a shield layer provided on the insulating layer” as seen in FIG. 2 of the present invention. Similar clarification should be made in claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (U.S. PG. Pub. No. 2020/0027647 A1).
With respect to claim 1, best understood in view of 35 USC 112(b) rejection, Yang et al., hereinafter referred to as “Yang,” teaches a coil component 1000 (FIGs. 1-6) comprising: 
an element body 100 (e.g. FIG. 5) including binder powder (magnetic composite, para. [0037]) in which metal magnetic powder (paras. [0038] and or [0040]) is bound by binder resin (para. [0037]) and a coil 211 and or 212 (e.g. FIG. 5) embedded in the binder powder and having a pair of main surfaces facing each other in an axial direction of the coil; 
an insulating layer 700 covering one of the main surfaces 105 (top surface, e.g. FIG. 2) of the element body; and 
a shield layer 810 provided on the main surface via the insulating layer (paras. [0032], [0035], [0037]-[0038], [0040], and [0079]).
With respect to claim 2, Yang teaches the coil component according to claim 1, further comprising a pair of external electrode terminals 300 and 400 provided on the other main surface 106 (bottom surface, FIG. 2) of the element body and electrically connected to both end portions of the coil (para. [0062]).
With respect to claim 3, best understood in view of 35 USC 112(b) rejection, Yang teaches the coil component according to claim 2, wherein 
the element body has a rectangular parallelepiped outer shape, 
the insulating layer covers the main surface and four side surfaces of the element body, and 
the shield layer is provided on the main surface and the four side surfaces via (interpreted as “of”) the insulating layer (paras. [0034]-[0035], and [0079]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, as applied to claim 1 above, in view of Lin et al. (U.S. PG. Pub. No. 2017/0200682 A1).
With respect to claim 4, Yang teaches the coil component according to claim 1. Yang does not expressly teach the shield layer has a multilayer structure even though “the shielding layer 800” may include two or more separate fine structures…” in para. [0077] appears to suggest “the shield layer has a multilayer structure” as claimed.
Nonetheless, Lin et al., hereinafter referred to as “Lin,” teaches a coil component 1 (FIG. 1A), wherein the shield layer 14 has a multilayer structure 14a and 14b (para. [0023]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the multilayer shielding structure as taught by Lin to the coil component of Yang to provide the required shielding performance (para. [0033]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, as applied to claim 1 above, and further in view of Park et al. (U.S. PG. Pub. No. 2014/0184374 A1).
With respect to claim 5, Yang teaches the coil component according to claim 1. Yang does not expressly teach the binder powder has a metal magnetic powder content of 80 to 92 vol %.
Park et al., hereinafter referred to as “Park,” teaches a coil component (e.g. FIGs. 1-2), wherein the binder powder 11 has a metal magnetic powder content of 80 to 92 vol % (paras. [0070] and [0073]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic powder content as taught by Park to the coil component of Yang to provide the required magnetic saturation characteristics.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837